Case 1:19-cv-01310-AJT-MSN Document 27 Filed 02/05/20 Page 1 of 9 PageID# 217



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  (Alexandria Division)


 LUCKY DRAGON ENTERPRISE
 GROUP LIMITED, et al.,

        Plaintiffs/ Counter-Defendant,
                                                              Case No. 1:19-cv-01310
 v.

 STEPHANIE CHANG, et al.

        Defendants/ Counter-Plaintiff.


                     DEFENDANTS’ PROPOSED DISCOVERY PLAN

       Defendant Stephanie Chang and FashionHolic, Inc. submit the following proposed

discovery plan. Defendants engaged Plaintiffs, via their local counsel, telephonically in a meet

and confer on January 30, 2020, and again on February 3, 2020, including submitted compromise

proposals. The foregoing discovery plan includes provisions agreed to and/or agreeable between

the parties, and separately designates points of disagreement or requests by Defendant, particularly

in light of the language issues and needs for the case.

       1.      Disclosures Required by Rule 26(a)(1). All Parties were agreeable to extend the

deadline for initial disclosures until Feb. 19, 2020. Defendant is requesting that as part of the

Discovery Plan, all documents produced pursuant to Fed. R. Civ. P. 26(a)(1)(iii), that is in a

language other than English, shall be accompanied by an English translation, which may be

translated by a party, identified corporate representative on its behalf, or certified

translator. Notably, Defendants investigation of the universe of documents, indicate that

many are in Mandarin/Chinese.




                                                          1
Case 1:19-cv-01310-AJT-MSN Document 27 Filed 02/05/20 Page 2 of 9 PageID# 218



      2.       Proposed Discovery Plan.

      a.       Depositions.

               i.        Unless otherwise authorized by the Court or stipulated by the Parties, other

      than a deposition of a corporate designee, a deposition is limited to one (1) day of seven (7)

      hours.        Defendant requests that for non-corporate designee witnesses utilizing or

      requiring an interpreter, the time for deposition shall be extended to twelve (12) hours,

      provided that a single deposition shall not extend more than seven (7) hours per day,

      unless agreed to by the parties. This is because the time to interpret may lengthen the

      overall time of the deposition, including interpretation of the question, objections, and

      answer.

               j.        Pursuant to Local Rule 30(a), Defendants contemplate deposing the

      following officers/director/managing agent of Defendant(s), including Joyce Huang,

      Vicky Wang, Peng-Fei (“Frederick”) Chu, and Michael Chu, each of whom shall submit

      to a deposition shall occur at a place designated within this Division, unless due to

      circumstances outside of a deponent’s or party’s control, an order forbidding the entry

      of such person to the United States is made by the United States Government, in which

      case it will be subject to the provisions for telephonic/video depositions. On information

      and belief, these witnesses are located in Taiwan which is not subject to a travel

      restriction.

               ii.       The parties agreed that any party desiring the use of an interpreter shall be

      responsible for the cost of the interpreter. If an interpreter is needed for a non-party fact

      witness, the party calling such deposition shall be responsible for payment of the cost of the

      interpreter.




                                                   2
Case 1:19-cv-01310-AJT-MSN Document 27 Filed 02/05/20 Page 3 of 9 PageID# 219



               iii.    The parties had generally agreed that for non-party fact witnesses located

       outside the United States, such depositions may be taken telephonically or by video link,

       provided that such deposition is under oath under penalty of perjury for prosecution in this

       jurisdiction, and the parties consent to the use of such deposition at trial, reserving the right to

       challenge the use of such deposition if the circumstances present indicia of untrustworthiness.

       In such case, the interpreter may be located with the attorneys. Each side shall be responsible

       for their own travel expenses in attending depositions outside the United States, provided that

       the parties take efforts to minimize such expenses, including coordinating and planning in

       advance depositions, to limit the need for multiple trips, and/or making arrangements for

       suitable telephonic depositions, with the administration of a proper oath, as provided for herein.

               iv.     Defendants requested that the Plaintiffs and Defendants may aggregate

       the number of fact witnesses between them, such that the limitation on five (5) non-party,

       non-expert witness per party, shall be amended to provide that, absent leave of Court,

       Plaintiffs or Defendants, respectively, may not exceed seven (7) non-party, non-expert

       witness depositions per party, absent leave of court. Notably, Plaintiffs’ complaint

       included allegations related to at least three different fact witnesses, and Defendants

       Counterclaim also identified additional witnesses. Defendants also request that the limits

       on depositions not apply to experts designated by the opposing party.

       b.      Translations. The parties were generally in agreement that the proponent of a

document as evidence has the burden to establish its contents, and all documents that a party

intends to rely upon to establish their claim or defense (including communications between the

parties) must be produced in English, or accompanied by an English translation. Additionally, the

parties were in agreement that, except for documents used for impeachment or rebuttal purposes,

if a document is to be used at trial, it must be accompanied by a certified translation. Additionally,


                                                    3
Case 1:19-cv-01310-AJT-MSN Document 27 Filed 02/05/20 Page 4 of 9 PageID# 220



the parties were in agreement that Interpreters or translators need not be designated as experts,

however, the parties shall endeavor in good faith to stipulate to the accuracy of a translation, the

qualifications of certified translator, and any objection to the accuracy of a translation must be

promptly made, and no later than at the time that objections to exhibits are due. The parties also

were generally in agreement that a party may testify as to any dispute regarding the accuracy of a

translation, or qualifications of a certified translator, and the existence of dispute alone, will not

be the basis for exclusion of evidence. A point of disagreement is that Defendants request that,

except for communications between a Plaintiff and a Defendant, that all documents produced

in discovery in a language other than English shall be accompanied by an English translation,

which if not certified, may be translated by a party or identified corporate representative on

its behalf. Notably, having documents produced in Chinese/Mandarin, without translation,

does not enable meaningful discovery.

       c.      The Parties agreed to conduct discovery according to the following schedule:

                       March 17, 2020          Rule 26(a)(2) deadline for designation of experts and
                                               disclosure of expert testimony for parties with the
                                               burden of proof on a claim or issue.

                       April 10, 2020          Deadline for designation of responsive experts and
                                               disclosure of responsive expert reports.

                       May 5, 2020             Deadline for expert reports in rebuttal to responsive
                                               expert reports.

                       June 12, 2020           Discovery closes; all expert depositions complete.

                       June 18, 2020           Final pre-trial conference.

       d.      The Parties agreed to cooperate in the exchange of electronically stored information

(“ESI”) in a reasonable manner to mitigate the burden and expense of production relative to the




                                                  4
Case 1:19-cv-01310-AJT-MSN Document 27 Filed 02/05/20 Page 5 of 9 PageID# 221



needs of this case and the amounts in controversy. Disclosure or discovery of ESI shall be handled

as follows:

                 Database or “structured” information shall be produced in its native
                 format or in such other format as agreed by the parties.

                 Non-structured ESI (such as e-mail, Word documents, etc.) may be
                 produced in paper format, or in native format on a CD or via a file
                 transfer site in Adobe Portable Document Format (“PDF”) or other
                 similar agreed format.

                 The Parties agreed to produce all documents as they are maintained
                 in the normal and ordinary course of business pursuant to Fed. R.
                 Civ. P. 34(b)(2)(E). Defendants request that the production be
                 subject to the provisions of this plan, including the requirements
                 for translation requested by Defendants.

       e.        Inadvertent production of documents subject to work-product immunity, the

attorney-client privilege, or other privilege protecting information from discovery shall not

constitute a waiver of the immunity or privilege, provided that the producing party shall promptly

notify the receiving party in writing of such inadvertent production.        If reasonably prompt

notification is made, such inadvertently produced documents and all copies thereof, as well as all

notes or other work product reflecting the contents of such materials, shall be returned to the

producing party or destroyed, upon request of the producing party, and such returned or destroyed

material shall be deleted from any litigation support or other database. No use shall be made of

such documents during depositions or at trial and they shall not be disclosed to anyone who was

not given access to them before the request to return or destroy. The party returning such

documents may move the Court for an order compelling production of the material but such motion

shall not assert the fact or circumstances of the inadvertent production as a ground for entering

such an order.




                                                  5
Case 1:19-cv-01310-AJT-MSN Document 27 Filed 02/05/20 Page 6 of 9 PageID# 222



       f.       Except as provided for herein, the Parties will abide by the deposition limits set forth

in the Scheduling Order and in the Local Rules.

       3.       Service of Pleadings, Discovery and Other Papers. The Parties agreed that

service of discovery by electronic means shall be deemed the same as service by U.S. Mail and

that all discovery shall be served via electronic means rather than via U.S. Mail. For all motions

and other Court filings, the parties will serve each other via the Court’s ECF system. All due dates

for responsive filings shall be in accordance with the Federal Rules of Civil Procedure unless

modified by this Court’s Local Rules.

       4.       Protective Order. The parties shall submit a stipulated Protective Order to the

Court on or before February 28, 2020, or, should they fail to agree, by that date they shall file any

motions for entry of a Protective Order, noticed for hearing on March 15, 2020. Until the Court

enters a Protective Order, all documents produced pursuant to this Plan and in response to

discovery requests, as well as any depositions taken, shall be treated by the receiving party as

Confidential.    In no event shall any party withhold producing its documents based on

confidentiality concerns (other than third-party obligations) or the fact that the Protective Order

has not yet been entered.

       Pursuant to Local Rule 7(C), the Parties will redact all personal identifiers from publicly

filed pleadings, exhibits and other documents.

       5.       Privilege log. The parties agreed to make a good-faith effort to provide a privilege

log within fourteen (14) calendar days of service of documents responsive to document requests.

The parties further agree that communications between any party and its litigation counsel related

to this action, documents and things created by or for a party’s litigation counsel in anticipation of




                                                   6
Case 1:19-cv-01310-AJT-MSN Document 27 Filed 02/05/20 Page 7 of 9 PageID# 223



this action, and documents and things created after the date of the filing of this lawsuit need not be

identified on any such privilege log.

       6.      Possibility of Settlement or Resolution. The Parties are pursuing non-mediated

settlement discussions and are actively discussing the claims, defenses, and possible resolution

scenarios. Plaintiff had suggested and Defendant agrees to proceed with early mediation.

       7.      Trial Before a Magistrate Judge. The Parties do not consent to trial before a

magistrate judge. The Parties understand that the magistrate judge assigned to this case will handle

discovery motions and may refer the matter for another magistrate judge to conduct mediation.

       8.      Outstanding Issues.

       Events outside the United States may impact scheduling issues, including (1) the current

public health issues involving mainland China; and (2) criminal proceedings filed by Plaintiffs

against Defendant in Taiwan. The Parties do not concede that the aforementioned schedule will

be insulated from these events, and reserve any right to seek alteration of the schedule depending

upon how such events transpire.

       The aforementioned issues are requested to be discussed at the Scheduling Conference

currently scheduled for February 12, 2020 at 10:00 a.m.

DATED: February 5, 2020                        Respectfully submitted,


                                        By:    /s/ Bizhan Beiramee
                                               Bizhan Beiramee, Esq., VSB No. 50918
                                               BEIRAMEE LAW GROUP, P.C.
                                               7598 Wisconsin Avenue
                                               Second Floor
                                               Bethesda, MD 20814
                                               bbeiramee@beiramee.com
                                               (301) 547-3805
                                               (703) 483-9599 Fax
                                               Counsel for Defendants



                                                  7
Case 1:19-cv-01310-AJT-MSN Document 27 Filed 02/05/20 Page 8 of 9 PageID# 224



                             By:   /s/ Elias G. Saboura-Polkovotsy
                                   Elias G. Saboura-Polkovotsy, Esq. (72256)
                                   SABOURA, GOLDMAN & COLUMBO, P.C.
                                   524 King Street
                                   Alexandria, VA 22314
                                   esaboura@sabouralaw.com
                                   (703) 531-8155
                                   (703) 531-8156 Fax
                                   Co-Counsel for Defendants




                                      8
Case 1:19-cv-01310-AJT-MSN Document 27 Filed 02/05/20 Page 9 of 9 PageID# 225



                                    CERTIFICATE OF SERVICE

       I hereby certify that on February 5, 2020, a copy of the foregoing was filed with the Clerk

of the Court using the CM/ECF System, which will then send a notification of such filing to all

counsel of record. A copy of the foregoing was also served by first-class mail, postage prepaid, to:

Laurin H. Mills, Esq.                                Scott H. Casher, Esq., pro hac vice
Robert Armstrong, Esq.                               Shruti Panchavati, Esq., pro hac vice
SAMEK | WERTHER | MILLS LLC                          WHITE AND WILLIAMS LLP
2000 Duke Street, Suite 300                          7 Times Square, Suite 2900
Alexandria, VA 22314                                 New York, NY 10036
(804) 205-9020                                       (202) 244-9500
Fax (877) 575-0245                                   Fax (212) 244-6200
laurin@samek-law.com                                 cashers@whiteandwilliams.com
robert@samek-law.com                                 panchavatis@whiteandwilliams.com
Counsel for Plaintiffs                               Counsel for Plaintiffs


                                              /s/ Bizhan Beiramee
                                              Bizhan Beiramee, Esq., VSB #50918
                                              BEIRAMEE LAW GROUP, P.C.
                                              7508 Wisconsin Avenue, Second Floor
                                              Bethesda, Maryland 20814
                                              bbeiramee@beiramee.com
                                              (301) 547-3805
                                              (703) 483-9599 Fax
                                              Counsel for Defendants Stephanie Chang and
                                              FashionHolic, Inc.




                                                 9
